Citation Nr: 1226588	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-19 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Durham, Counsel






INTRODUCTION

The Veteran served on active duty from January 1985 to December 1992. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2008 rating action of the VA RO in Togus, Maine.  In a letter dated approximately one-and-a-half weeks later, the RO in Detroit, Michigan, informed the Veteran of that decision.  (Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the Detroit RO.)

The Board notes that the April 2009 statement of the case (SOC) also included the issue of entitlement to service connection for a right groin strain.  However, as the Veteran did not submit a substantive appeal with regard to this issue, this issue is not currently on appeal before the Board.   

This issue was remanded by the Board for further development in March 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After review of the claims file, the Board finds that additional development is necessary prior to adjudication of this claim.

The Veteran contends that he has developed a gastrointestinal disorder as a result of medication (specifically Motrin) that he took for his service-connected bilateral patellofemoral pain syndrome.  In this regard, the Board notes that service connection is currently in effect for patellofemoral pain syndrome of the right knee (10%, from July 31, 2007) and for patellofemoral pain syndrome of the left knee (10%, from July 31, 2007). 

Service treatment records (STRs) reflect that the Veteran was prescribed Motrin for his knee pain.  Additionally, in May 1988, he was treated for viral gastroenteritis. 

Post-service medical records reflect the Veteran's complaints of stomach cramps (and pain), gas, and bloating and of reflux.  Pertinent diagnoses include gastritis, gastroesophageal reflux disease, and gastroenteritis.  These reports also illustrate that, since 1997, the Veteran has been taking various over-the-counter and prescription, including Alka Seltzer, Zantac, Prilosec, and Prevacid, for his gastrointestinal problems. 

In March 2008, the Veteran underwent a VA examination.  Following a review of the claims folder, an interview with the Veteran, and an appropriate physical examination, the examiner diagnosed recurrent chronic gastritis by history.  The examiner then opined that this disability is not likely related to Motrin or to the Veteran's active military service. 

Unfortunately, however, as was noted in the March 2011 Board remand, the March 2008 VA examiner did not provide rationale for his opinions.  First, the examiner acknowledged that the Veteran had reported taking Motrin for his knee pain only during service.  The examiner did not, however, actually state that the Veteran's taking of Motrin only during his active duty was simply too insignificant an amount of such medicine to cause the subsequent development of a gastrointestinal disorder.  Further, although the examiner stated that the Veteran's gastritis was not likely related to the Motrin that he took in service, the examiner did not address the question of whether this medication aggravated the Veteran's gastrointestinal problems.  See 38 C.F.R. § 3.310 (2011).  Moreover, the examiner concluded that the Veteran's gastritis was not related to his active duty but, in reaching this conclusion, did not address the Veteran's in-service treatment for viral gastroenteritis in May 1988. 

Accordingly, the Board remanded this issue in March 2011 in order to correct these evidentiary deficiencies.  In particular, it was requested on remand that the Veteran be accorded an appropriate VA examination to determine, to the extent possible, whether any chronic gastrointestinal disorder that he may have is associated in any way to his active duty or to the medicine that he took for his service-connected bilateral patellofemoral pain syndrome.  

In March 2011, the Veteran underwent a new VA examination.  The examiner reviewed the claims file and indicated that no private medical records were available.  The examiner noted that the Veteran had diarrhea and cramping abdominal pain with an onset of 2000.  It was noted that the Veteran had a colonoscopy and was told that he had he had a benign polyp, which was removed.  The physician who conducted the colonoscopy told the Veteran he had diarrhea because of irritable bowel syndrome.  The examiner diagnosed the Veteran with irritable bowel syndrome by history with no objective finding.  Diarrhea and cramping abdominal pain were noted as being problems associated with the diagnosis.  The examiner concluded that, after reviewing the claims file, history, and physical examination, and search of standard medical literature, the Veteran is having irritable bowel syndrome by history with no objective findings as per this examination.  During service, the Veteran was treated for acute gastrointestinal disorder and diagnosed as viral.  The Veteran responded well to treatment.  After doing a search of standard medical literature, the examiner could not find any evidence where it shows that Motrin or bilateral patellofemoral pain syndrome causes or aggravates irritable bowel syndrome.  The examiner opined that the Veteran's condition of irritable bowel syndrome is less likely than likely due to acute viral gastrointestinal disorder during service or due to bilateral patellofemoral pain syndrome or Motrin which the Veteran takes for pain.  

While the March 2011 VA examiner indicated that he reviewed the claims file, he also indicated that no private medical records were available.  Further, the examiner diagnosed the Veteran with irritable bowel syndrome by history with no objective finding.  The Board notes that the claims file contains private treatment records pertinent to this claim which diagnose the Veteran with gastrointestinal disabilities in addition to irritable bowel syndrome.  Specifically, the Veteran was noted in a November 2006 private treatment record as having chronic reflux.  In a March 2006 private treatment record, he was noted as having irritable bowel syndrome and gastroesophageal reflux disease.  In a December 2005 private treatment record, the Veteran was noted as having gastritis or possible irritable bowel syndrome.  In a November 2004 treatment record, a possibility of gastroenteritis was noted.  

Therefore, as the March 2011 VA examiner specifically indicated that he did not review any private treatment records; the examiner did not discuss the other gastrointestinal diagnoses of record, to specifically include possible gastroenteritis and gastroesophageal reflux disease; and the examiner diagnosed the Veteran with irritable bowel syndrome by history only, the Board finds that the necessity for a new VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  As such, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current gastrointestinal disorder of any kind that was caused or aggravated by his active duty service or by the medicine that he took for his service-connected bilateral patellofemoral pain syndrome.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination for his claimed gastrointestinal disorder.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed gastrointestinal disorder.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all current gastrointestinal disorders.  Then, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's current gastrointestinal disorders had their onset during his military service or were caused or aggravated by his military service.  

If the Veteran is found to have a chronic gastrointestinal disorder that did not originate in, and is not otherwise related to, his active duty, the examiner should then express an opinion as to whether it is at least as likely as not that any of the Veteran's current gastrointestinal disorders were caused or aggravated (permanently worsened beyond normal progression) by the service-connected bilateral patellofemoral pain syndrome-including the Motrin that the Veteran has taken for his bilateral knee pain.  (If the Veteran is found to have a chronic gastrointestinal disorder that is aggravated by his service-connected bilateral patellofemoral pain syndrome, the examiner should quantify the approximate degree of aggravation.) 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.
      
2. Then, readjudicate the claim.  In particular, the RO should review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC).  If the benefit sought remains denied, the Veteran and his representative should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


